Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2015/0087332 to Pijl in view of U.S. Patent Pub. 2016/0308865 to Poli and U.S. Patent Pub. 2005/0107038 to Coutts.  

Regarding claims 1 and 7, Pijl teaches a method performed in a wireless device for positioning the wireless device in a wireless communications network, the method comprising:

activating a positioning unit comprised in the wireless device to perform a first position measurement (see section [0049] and step 101 as shown in Fig., 2);

the method being characterized by further comprising: 

and when determined that the wireless device has moved away from the measured first position (see steps 105-109 in Fig. 2 sections (]0051] to [0053]), 
re-activating the positioning unit to perform at least one second position measurement (see step 111 in Fig. 2 as in section [0054] “activate/power-up satellite positioning receiver”, when it is determined that the device has moved away from the first measured position).

Regarding the step of “determining if the wireless device has moved away from the measured first position based on received radio signals from one or more network nodes in the wireless communications network”, as Pijl teaches determining that the device has moved to due motion sensors (not wireless signals), Poli is added.

In an analogous art, Poli teaches a wireless device which receives wireless signals and stores them as fingerprints.  See for example, sections [0036], [0060] and [0072] to [0073], which define the fingerprints as the received signal strength of different wireless network nodes.  The device of Poli further compares the current fingerprint to a previous fingerprint to determine that the device has moved.  See steps 425 and 430 in Fig 4 and sections [0074] to [0075], which teach determining that the device has moved away from the previously measured “current position” to a new position by comparing changes in the wireless fingerprints being different, as recited in this step. 


Regarding the amendment to claim 1 which now recites “wherein the wireless device is determined to remain at the measured first position if the difference between at least one radio signal measurement of the determined first radio signal measurement profile and at least one corresponding subsequent radio signal measurement is below a threshold value”,  although the “no” in step 430 of Poli and step 109 of Pijl as described in sections [0042] and [0075] of Poli and section [0053] of Pijl respectively, teach comparing the fingerprints and determining if a threshold difference exists, in order to determine that the device has not moved, for completeness, Coutts is added.  
In an analogous art, Coutts teaches a wireless system which determines if devices have been moved from a previous location by comparing the current signal strength to the previous signal strength measurements.  See for example, claim 15, which explicitly recites “A method for determining if a mobile device has moved, the method comprising the steps of:…”, where the last step of this method explicitly recites “determining if the measured RSSI has changed beyond a predetermined threshold when compared to the baseline RSSI, whereby if the change in the measured RSSI is greater than the threshold, then the mobile device is determined to have moved, if the change in the measured RSSI is less than the threshold then the mobile device is determined to have not moved.”



Regarding claims 2 and 8, which recite “further comprising when determined that the wireless device remain at the measured first position, responding with the measured first position as the position of the wireless device in response to any positional queries or scheduled positioning update signaling”, see sections [0062] and [0070] of Poli, which teach a third party instigating the capturing of the current device location, as recited.

Regarding claims 3 and 9, which recite “wherein the positioning unit is a Global Navigation Satellite Systems/Global Positioning System (GNSS/GPS) device, or any other type of positioning unit that operates independent from the wireless communications network”, see GPS module 4 in Fig. 1 of Pijl, as recited. 

Regarding claims 5 and 11, which recite “wherein the wireless device is determined to have moved away from the measured first position if the difference between a at least one radio signal measurement of the determined first radio signal measurement profile and at least one corresponding subsequent radio signal measurement is above a threshold value”, see “yes” in step 430 of Poli and step 109 of 

 Regarding claim 13, which recites “comprising at least one processing circuitry and a memory, wherein the memory is containing instructions executable by the at least one processing circuitry”, see Fig. 1 of Pijl and Fig. 5 of Poli, which teach a processor and memory, as recited. 


Response to Arguments
Applicant's arguments filed 12-22-21 have been fully considered but they are now deemed moot in view of the new grounds of rejection (Coutts reference).   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646